HANEORD, District Judge.
The controversy in this case relates to an importation of 1,689 bags, of broken rice, on which duty was assessed and paid at the time of entry at the rate of one-fourth of a cent per pound. The lawful duty under paragraph 232 of the Ding-ley tariff law of 1897 on broken rice is one-fourth of-a cent per pound on the portion thereof which will pass through a sieve known commercially as a No. 12 wire sieve, and 2 cents per pound on the portion thereof which will not pass through such a sieve. The collector of customs reliquidated the assessment of duty, and exacted payment at the rate of 2 cents per pound on 81J4 Per cent. of the quantity of rice. The importer protested, and appealed to the Board of General Appraisers. By its decision tlie Board overruled the protest, holding that the appellant had failed to prove affirmatively that there was any error in the reliquidation.
Samples of the rice have been produced in evidence, and the uncon-tradicted evidence proves that upon a fair test of the sample 432/n per cent, passed through a No. 12 wire sieve made of No. 24 wire, which is the sieve recognized by the Treasury Department as the lawful sieve for testing the broken rice. On this evidence the court finds that the appellant is entitled to reclaim the excess above lawful duty paid on the excess above 432/u per cent, of the importation, and a judgment will be entered accordingly.